DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/15/2019. It is noted, however, that applicant has not filed a certified copy of the CN 201910752501.8 application as required by 37 CFR 1.55.

Claim Objections
Claims 11-15 are objected to because of the following informalities:  
In claims 11, line 19, the examiner suggests changing “covering a flat layer on the third metal layer” to read (i) “forming a flat layer on the third metal layer” or (ii)“forming a flat layer covering the third metal layer”; and
Claims 12-15 inherit the objection to independent claim 11.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 and 11-15(as suggested above) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in each of independent claims 
Claims 11-15(as suggested) are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited independent claim 11: forming a pixel defining layer on the patterned inorganic layer and on the flat layer within the active area; and performing an etching step to the patterned inorganic layer such that at least one side of the pixel defining layer within the winding area exceeds the patterned inorganic layer after performing the etching step, wherein the patterned inorganic layer after performing the etching step has an undercut structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 are cited for disclosing array substrates including pixel defining layers and undercuts.
This application is in condition for allowance except for the following formal matters: 
Applicant has not filed a certified copy of CN 201910752501.8; and
Claims 11-15 have been objected to for minor informalities.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892